Citation Nr: 1232869	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for chronic rhinitis with sinusitis.


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel












INTRODUCTION

The Veteran served on active duty from November 2000 to November 2005.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted a 0 percent (noncompensable) rating for chronic rhinitis with sinusitis, effective November 6, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the evaluation currently assigned her chronic rhinitis with sinusitis does not accurately reflect the severity of that disorder.

VA's duty to assist includes providing a thorough and comprehensive medical examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. 
§ 3.326(a) (2011).  In this case, the Veteran last underwent VA examination in November 2008 in conjunction with her claim for a compensable evaluation for chronic rhinitis with sinusitis.  However, the evidence of record indicates the Veteran underwent a septoplasty, bilateral intranasal ethmoidectomies, and bilateral intranasal maxillary antrostomies in December 2008.  This evidence suggests a possible change in the severity of the Veteran's chronic rhinitis with sinusitis since the November 2008 VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected chronic rhinitis with sinusitis.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

The Board also finds a remand is necessary in order to attempt to obtain any additional treatment records relevant to the Veteran's claim.  Here, the only post-operative evidence of record is a private treatment record dated in December 2008, which reveals that since the surgical procedures, the Veteran was asymptomatic with no facial pain, nasal obstruction, or purulent rhinorrhea.  However, the private treatment record also indicates the Veteran would be rechecked in a week with a repeat debridement and probable splint removal.  As such, the Board concludes that because there might be outstanding records pertinent to the Veteran's claim, a remand is necessary to obtain those records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined her for chronic rhinitis with sinusitis since the November 2008 VA examination.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by her in response to this request which have not been previously secured.  Any such records received should be added to the claims file or Virtual VA folder, as appropriate.


2. After the foregoing development has been completed, schedule the Veteran for a VA examination to ascertain the severity and manifestations of her service-connected chronic rhinitis with sinusitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Based on a review of the claims folder and the examination findings, the examiner should comment on the severity of the Veteran's service-connected chronic rhinitis with sinusitis.  The examiner should report all signs and symptoms necessary for rating the Veteran's chronic rhinitis with sinusitis under the applicable rating criteria.  38 C.F.R. § 4.97 (2011).  

3. The RO should review the resulting examination report to ensure that it is in essential compliance with the directives of this remand.  If the report is deficient in any matter, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, the claim should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


